STATON, Judge,
concurring.
I concur in the Majority's dismissal of this case. However, I cannot join in the Majority's opinion, because I do not believe our supreme court's recent decision in Claywell v. Review Board (1994) Ind., 643 N.E.2d 330, is either curious or inadequate. In fact, Claywell merely reinforces the well established rule that when an assignment of errors is required by statute, the filing thereof is a prerequisite to appellate jurisdiction. Id., at 330; see also South Madison Community School Corp. v. Review Board (1993), Ind.App., 622 N.E.2d 1042, 1043 (citing Ind.Appellate Rule 7.2(A)(1)).
It is the confusion in the Majority Opinion regarding Lugar v. State (1978), 270 Ind. 45, 383 N.E.2d 287, which I find curious. Lugar is factually inapposite to this case. Lugar involved the untimely filing of an appellant's brief pursuant to Ind.Appellate Rule 8.1(4), a deadline for which this court routinely grants extensions. This case involves the failure to file an assignment of errors, which is a statutory requirement for appealing a decision of the Unemployment Review Board. Ind.Code § 22-3-4-8(d) (1998); Ind.Appellate Rule 4(C).
Moreover, the Lugar court specifically outlined the limited parameters of this court's inherent powers:
This [supreme court] has inherent discere-tionary power to entertain an appeal after the time allowed has expired. The Court of Appeals also has this power. Howev-erl,] an appeal under such conditions is not: a matter of right and will not be permitted in every situation. This Court will exercise such discretion 'only in rare and exceptional cases, such as in matters of great public interest, or where extraordinary circumstances exist.'
Id. at 46-47, 383 N.E.2d at 289 (citations omitted). The distinction between the cases to which Lugar refers and the case at bar is easily discernable. The case at bar involves the failure to meet a statutory prerequisite, not the failure to follow the rules of appellate procedure. The case at bar is neither a matter of great public interest nor a case in which extraordinary cireumstances exist. Instead, it is a case in which the appellant simply failed to file an assignment of errors, a statutory requirement to appeal a decision of the Unemployment Review Board.
Our supreme court's recent decision in Claywell makes clear that Lugar was not intended as a vehicle to abrogate the prerequisites to appellate jurisdiction established by our General Assembly. The only inadequacy lies in this Majority's refusal to accept our supreme court's interpretation of its own precedent.
I concur in dismissal of this case.